Case 2:20-cv-06639-RGK-PD Document 16-3 Filed 10/09/20 Page 1 of 3 Page ID #:84




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
          23276 South Pointe Drive, Suite 216
      3   Laguna Hills, CA 92653
      4   949. 859. 9200
      5   e-mail: sahelianlaw@me.com

      6   Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
      7
      8
                         UNITED STATES DISTRICT COURT
      9                 CENTRAL DISTRICT OF CALIFORNIA
     10                    (Western Division - Los Angeles)
     11
     12
     13
     14    Anthony Bouyer
     15              Plaintiff,
     16                                          CASE NO.: 2:20-cv-06639-RGK-PD
                        vs.
     17                                          The Honorable R. Gary Klausner
           Gary K. Malkhasian; Anna
     18
           M. Malkhasian                         DECLARATION OF ANNA M.
     19
                   Defendants.                   MALKHASIAN IN SUPPORT OF
     20                                          MOTION TO DISMISS
     21
           .                                     Complaint filed: 7/24/20
     22
     23                                          Hearing Date: 11/9/2020
     24
                                                 Time: 9:00 AM

     25
     26
     27
     28

                                  DECLARATION OF ANNA M. MALKHASIAN - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-3 Filed 10/09/20 Page 2 of 3 Page ID #:85




      1           DECLARATION OF ANNA M. MALKHASIAN IN SUPPORT
      2                    OF MOTION TO DISMISS
      3
      4          I, ANNA M. MALKHASIAN hereby declare and state as follows:
      5
                 1. I am over the age of 18 years and a resident of the State of
      6
      7    California. I have personal knowledge of the facts and circumstances set
      8    forth hereinafter, and could competently testify with respect thereto if called
      9
     10
           as a witness herein.

     11          \\
     12
                 2. I currently do not have, and I do not recall ever having, an
     13
     14    ownership interest in the property located at 6815 Foothill Blvd., in
     15
           Tujunga, CA, as identified in the complaint at ¶ 2.
     16
     17          \\
     18
                 3. Moreover, I currently am not a tenant, and I do not recall ever
     19
     20    being a tenant, at the property located at 6815 Foothill Blvd., in Tujunga,
     21
           CA, as identified identified in the complaint at ¶ 2.
     22
     23          I declare under penalty of perjury under the laws of the State of
     24
           California and the United States that the foregoing is true and correct, and
     25
     26    that this declaration was signed by my hand this Friday, October 9, 2020, at
     27    Bouyer v Malkhasian, Case Number: 2:20-cv-06639-RGK-PD, California.
     28

    2078                          DECLARATION OF ANNA M. MALKHASIAN - Page 2 -
Case 2:20-cv-06639-RGK-PD Document 16-3 Filed 10/09/20 Page 3 of 3 Page ID #:86




        1

        )
        3
                                                         ANNA M. MALKHASIAN
        4

        5

        6

        7

        8

        9

       10                                                                    *
       I1
       t2
       13

       t4
       15

       t6
       t7
       18

       t9
       20
       2t
       22

       23

       24
       25

       26
       27
       28


                              DECLARATION OF ANNA M. MALKHASIAN - Page 3 -
